DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendments to the drawings and claims, filed on 04/16/2021, have been entered.
Applicant’s amendments caused withdrawal of the objection of the drawings. Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-5, 7, and 10-21 as being unpatentable over Cho et al. (WO 2011/136520).
	Claims 1 and 7 have been amended.
	Claims 23-28 have been added.
	Claims 1-38 are pending in the application.
	

Response to Arguments
Applicant’s arguments with respect to the rejections over Ahn et al. (WO 2012/039561) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made below.
Applicant’s arguments with respect to the nonstatutory double-patenting rejection over U.S. Patent No. 8,057,919 B2 and U.S. Patent No. 8,372,529 B2 have been considered but are not persuasive. The limitations of the group analogous to instant “Q” still overlap in scope of a “aromatic heterocyclic group” and neither the ‘919 nor the ‘529 art require the group be a 2”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-21, and 23-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2010/0012931 A1).
With respect to claim 1, Kato discloses an aromatic heterocyclic derivative represented by formulae (8) and (4) (paragraph 0044) which are pictured below.

    PNG
    media_image1.png
    144
    389
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    83
    404
    media_image2.png
    Greyscale

In these formulae, X5 is N-R1, X6 is a sulfur atom, R1 is a fused aromatic heterocyclic group, L1 is represented by formula (4), and formula (4) is represented by formula (21), and p and q are 0 so that L2 and L3 are not present (paragraphs 0045-0046 and 0100).
This forms the compound below.

    PNG
    media_image3.png
    442
    485
    media_image3.png
    Greyscale

This compound reads on instant formula (1-1) when A is represented by formula (1a), X represents a sulfur atom, W and Z are a single bond, R1 represents a heteroaryl group comprising 13 ring atoms, a is 1, d, e, f, and g are 0 so that R3, R4, R8, and R9 are not present, L2
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with increased glass transition temperature and improved thin film stability (paragraph 0042, lines 1-6), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
It should be noted, that although Kato does not specifically define R1 as a polycyclic heterocyclic system in which more than 1 aromatic system are linked together, Kato provides examples that this interpretation is within the definition of R1 through embodiments such as, for example, (4-13) and (4-14) (page 114). 
With respect to claim 2, Kato teaches the aromatic heterocyclic derivative of claim 1, and W and Z are single bonds, as pictured above.
With respect to claim 3, Kato teaches the aromatic heterocyclic derivative of claim 2, and the compound is represented by instant formula 2-1, as pictured above.
With respect to claim 4, Kato teaches the aromatic heterocyclic derivative according to claim 2, as discussed above. Kato also teaches the compound may be represented by formulae (13) and (4) (paragraph 0051), which are pictured below.

    PNG
    media_image4.png
    203
    393
    media_image4.png
    Greyscale


    PNG
    media_image2.png
    83
    404
    media_image2.png
    Greyscale

In these formulae, X11 is N-R1, X12 is a sulfur atom, R1 is a fused aromatic heterocyclic group, L1 is represented by formula (4), and formula (4) is represented by formula (21), and p and q are 0 so that L2 and L3 are not present (paragraphs 0052-0053 and 0100).
This forms the compound below.

    PNG
    media_image5.png
    467
    483
    media_image5.png
    Greyscale

	
This compound reads on instant formula (3-1) when X represents a sulfur atom, W and Z are a single bond, R1 represents a heteroaryl group comprising 13 ring atoms, a is 1, d, e, f, and g 3, R4, R8, and R9 are not present, L2 is a arylene group comprising 6 ring carbon atoms (phenylene) and Y is an oxygen atom.
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with increased glass transition temperature and improved thin film stability (paragraph 0042, lines 1-6), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 5, Kato teaches the aromatic heterocyclic derivative according to claim 2, as discussed above. Kato also teaches the compound may be represented by formulae (17) and (4) (paragraph 0058), which are pictured below.

    PNG
    media_image6.png
    216
    388
    media_image6.png
    Greyscale


    PNG
    media_image2.png
    83
    404
    media_image2.png
    Greyscale

In these formulae, X13 is N-R1, X14 is a sulfur atom, R1 is a fused aromatic heterocyclic group, L1 is represented by formula (4), and formula (4) is represented by formula (21), and p and q are 0 so that L2 and L3 are not present (paragraphs 0059-0060 and 0100).
This forms the compound below.

    PNG
    media_image7.png
    466
    476
    media_image7.png
    Greyscale

	
This compound reads on instant formula (4-1) when X represents a sulfur atom, W and Z are a single bond, R1 represents a heteroaryl group comprising 13 ring atoms, a is 1, d, e, f, and g are 0 so that R3, R4, R8, and R9 are not present, L2 is a arylene group comprising 6 ring carbon atoms (phenylene) and Y is an oxygen atom.
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with increased glass transition temperature and improved thin film stability  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 6 and 7, Kato teaches the species formed by the combination of formulae 1-1 and 1-b, and the species in claims 6 and 7, which is formed by the combination of formulae 1-1 and 1-a, becomes alternative to the primary species, and thus the features of the species of instant claims 6 and 7 are not required by the claims, and Kato reads on the claims.
With respect to claim 8, Kato teaches the aromatic heterocyclic derivative according to claim 1, and L2 represented a structure represented by formula 7a, which is a phenylene group, as pictured and discussed above.
With respect to claim 9, Kato teaches the aromatic heterocyclic derivative of claim 1, as discussed above. Kato also teaches that X12 can be an oxygen atom (paragraph 0052, lines 1-3). This would form a compound that reads on the instant claims.
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with increased glass transition temperature and improved thin film stability (paragraph 0042, lines 1-6), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 10, Kato teaches the aromatic heterocyclic derivative of claim 1, and X represents a sulfur atom, as discussed above.
With respect to claim 11, Kato teaches the aromatic heterocyclic derivative of claim 1, as discussed above. Kato also teaches that X12 can be an isopropyl group (CR2R3, paragraph 0052, lines 1-3). This would form a compound that reads on the instant claims.
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with increased glass transition temperature and improved thin film stability (paragraph 0042, lines 1-6), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 13, Kato teaches the aromatic heterocyclic derivative of claim 1, and Y is an oxygen atom so that the aromatic heterocyclic group at R1 is a dibenzofuran group, as discussed above (see also paragraph 0082).
With respect to claim 14, Kato teaches the aromatic heterocyclic derivative of claim 1, as discussed above. Kato also teaches the aromatic heterocyclic group at R1 can be a dibenzothiophene group, wherein Y would be a sulfur atom (paragraph 0082, lines 1-5). This would form a compound that reads on the instant claim.
 Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 15, Kato teaches the aromatic heterocyclic derivative of claim 1, and L2 is bonded to a carbon atom at a 4-position of the structure represented by formula (1c), as pictured above.
With respect to claims 16-19, Kato teaches the aromatic heterocyclic derivative of claim 1, and Kato teaches a general structure for an organic EL device which includes an anode, a hole transporting layer, a light emitting layer, and a cathode (paragraph 0130, lines 1-4), and that the aromatic heterocyclic derivative of the invention may be used as a material in the hole transporting layer (paragraph 0108).
It would have been obvious to a person having ordinary skill in the art prior to the invention being made to use the claimed aromatic heterocyclic derivative as a hole transport material in the organic layer of an organic electroluminescent device as taught by Kato.
With respect to claims 20 and 21, Kato teaches the organic electroluminescence device of claim 18, and Kato teaches the light emitting layer may comprise an orthometalated iridium phosphorescent material (paragraph 0131 lines 3-6, paragraph 0132, lines 1-3, and paragraph 0133).
It would have been obvious to a person having ordinary skill prior to the invention being made to use a phosphorescent, orthometalated iridium complex in the light emitting layer, as taught by Kato.
With respect to claim 23, Kato teaches the aromatic heterocyclic derivative according to claim 1, and the arylene group comprising 6 carbon ring atoms for L2 is a divalent residue of benzene (phenylene), as discussed above.
With respect to claim 24, Kato teaches the aromatic heterocyclic derivative of claim 1 and ring A is represented by formula 1b, as discussed above.
With respect to claim 25, Kato teaches the aromatic heterocyclic derivative according to claim 24 and W and Z are a single bond, and X is a sulfur atom, as discussed above.
With respect to claim 26, Kato teaches the aromatic heterocyclic derivative according to claim 25, and L2 represents an arylene group with 6 carbon atoms, as discussed above.
With respect to claim 27, Kato teaches the aromatic heterocyclic derivative according to claim 25, and L2 is a divalent residue of benzene (phenylene), as discussed above.
With respect to claim 28, Kato teaches the aromatic heterocyclic derivative according to claim 25, and L2 is represented by formula 7a, as pictured and discussed above.
With respect to claim 29, Kato teaches the aromatic heterocyclic derivative according to claim 25, and Y is an oxygen atom as discussed above.
With respect to claim 30, Kato teaches the aromatic heterocyclic derivative according to claim 25, and Y is an oxygen atom as discussed above. Kato also teaches that X12 can be an oxygen atom (paragraph 0052, lines 1-3). This would form a compound that reads on the instant claims.
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 31, Kato teaches the aromatic heterocyclic derivative of claim 27, and Y is an oxygen atom, as discussed above.
With respect to claim 32, Kato teaches the aromatic heterocyclic derivative of claim 28, and Y is an oxygen atom, as discussed above.
With respect to claim 33, Kato teaches the aromatic heterocyclic derivative of claim 28, and Y is an oxygen atom, as discussed above. Kato also teaches that X12 can be an oxygen atom (paragraph 0052, lines 1-3). This would form a compound that reads on the instant claims.
Kato includes each element claimed, with the only difference between the claimed invention and Kato being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with increased glass transition temperature and improved thin film stability (paragraph 0042, lines 1-6), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 34, Kato teaches the aromatic heterocyclic derivative of claim 25, and it is represented by formula (1-1) as discussed above.
With respect to claim 35, Kato teaches the aromatic heterocyclic derivative of claim 26, and it is represented by formula (1-1), as discussed above.
With respect to claim 36, Kato teaches the aromatic heterocyclic derivative of claim 28, and it is represented by formula (1-1), as discussed above.
With respect to claim 37, Kato teaches the aromatic heterocyclic derivative of claim 29, and it is represented by formula (1-1), as discussed above.
With respect to claim 38, Kato teaches the aromatic heterocyclic derivative of claim 33, and it is represented by formula (1-1), as discussed above.

Claims 1-8, 11-16, 18, 20-21, and 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon et al. (WO 2011/010844 A1) in view of Tominaga et al. (US Pat. No. 7,318,966 B2).
With respect to claim 1, Yoon teaches an aromatic heterocyclic derivative represented by formula (1-1) wherein ring A is represented by formula (1b), in Chemical Formula 3 (page 3) which is pictured below.

    PNG
    media_image8.png
    190
    141
    media_image8.png
    Greyscale

In this formula, Y is N(R1), and X is C(R2)(R3) (paragraph 18), each of Z1-Z8 are C(R6) (paragraph 19), R1 is a C18 heteroaryl (phenylene-dibenzofuran), and R2 and R3 are a C1
However, while Yoon gives several examples of polycyclic R1 groups that would read on instant L2 (See, for example, H1-H12 on page 9), and also teaches that R1 can be more than one heteroaryl group linked by single bonds and specifically teaches a benzofuranyl group (paragraph 0026), Yoon does not specifically teach a dibenzofuran group at a position analogous to instant “Q”.
Tominaga teaches materials for organic light emitting devices (abstract). Tominaga gives a general teaching of electron transporting substituents for organic light emitting device materials and includes aromatic heterocycles such as benzofuran, dibenzofuran, benzothiophene, and dibenzothiophene (col. 20, lines 5-14).
Tominaga teaches a more exhaustive list of heterocyclic substituents for organic light emitting device materials which convey an electron transporting property. It would have been obvious to a person having ordinary skill in the art to select any known electron transport substituent from the finite list of electron transport substituents of Tominaga and use them as an electron transport substituent on the compound of Yoon with a reasonable expectation of forming an organic electroluminescent compound which, when used as a host material, can be used to manufacture an OLED with superior operation life, and which consumes less power due to improved power efficiency (paragraph 85).
When a dibenzofuran substituent is used in a polycyclic heteroaromatic R1 group of Yoon it forms the compound below.

    PNG
    media_image9.png
    428
    352
    media_image9.png
    Greyscale

This compound reads on formula (1-1)(1b) when X represented CR6R7, Q and Z are a single bond, L2 is an arylene group comprising 6 ring carbon atoms, Y is oxygen, and a, c, d, g, and f are 0 so that R1, R3, R4, R8, and R9 are not present.
With respect to claim 2, Yoon in view of Tominaga teaches the aromatic heterocyclic derivative of claim 1, and W and Z are a single bond, as discussed above.
With respect to claim 3, Yoon in view of Tominaga teach the aromatic heterocyclic derivative of claim 1, as discussed above.
Yoon also teaches Chemical Formula 4 (page 2), which is pictured below.

    PNG
    media_image10.png
    177
    104
    media_image10.png
    Greyscale

This base structure reads on instant formula (2-1), when X, Y, and Z1-Z8
With respect to claim 4, Yoon in view of Tominaga teach the aromatic heterocyclic derivative of claim 1, as discussed above, and the compound is represented by Formula (3-1), as pictured above.
With respect to claim 5, Yoon in view of Tominaga teach the aromatic heterocyclic derivative of claim 1, as discussed above. 
Yoon also teaches Chemical Formula 2 (page 2) which is pictured below.

    PNG
    media_image11.png
    126
    141
    media_image11.png
    Greyscale

This base structure reads on instant formula (4-1), when X, Y, and Z1-Z8 are given the same meanings discussed in claim 1 above.
With respect to claims 6 and 7, Yoon in view of Tominaga teach the species formed by the combination of formulae 1-1 and 1-b, and the species in claims 6 and 7, which is formed by the combination of formulae 1-1 and 1-a, becomes alternative to the primary species, and thus the features of the species of instant claims 6 and 7 are not required by the claims, and Yoon in view of Tominaga reads on the claim.
With respect to claim 8, Yoon in view of Tominaga teach the aromatic heterocyclic derivative according to claim 1, and L2 is represented by formula 7a, as pictured above.
With respect to claim 11, Yoon in view of Tominaga teach the aromatic heterocyclic derivative according to claim 1, and X represents CR6R7, as discussed above.
With respect to claim 12, Yoon in view of Tominaga teach the aromatic heterocyclic derivative according to claim 1, as discussed above. Yoon also teaches that X may be selected as 4)(R5) (paragraph 18)). This would form a compound that meets the requirements of the instant claim.
With respect to claim 13, Yoon in view of Tominaga teach the aromatic heterocyclic derivative of claim 1, and Y is an oxygen atom, as pictured and discussed above.
With respect to claim 14, Yoon in view of Tominaga teach the aromatic heterocyclic derivative of claim 1, as discussed above. Tominaga also teaches a dibenzothiophene group (col 20, line 13). This would form a compound that meets the requirements of the instant claim.
It would have been obvious to a person having ordinary skill in the art to select any known electron transport substituent from the finite list of electron transport substituents of Tominaga and use them as an electron transport substituent on the compound of Yoon with a reasonable expectation of forming an organic electroluminescent compound which, when used as a host material, can be used to manufacture an OLED with superior operation life, and which consumes less power due to improved power efficiency (paragraph 85).
With respect to claim 15, Yoon in view of Tominaga teach the aromatic heterocyclic derivative of claim 1, and L2is bonded to a carbon atom at 4-position of the structure represented by formula 1c, as pictured above.
With respect to claims 16, 18, and 20-21, Yoon in view of Tominaga teach the aromatic heterocyclic derivative of claim 1, and Yoon teaches the aromatic heterocyclic compound may be used as a host material in the emitting layer of an organic electroluminescence device comprising an anode, cathode, organic layer, and that the emitting layer comprises an iridium electroluminescent dopant (piq)2
With respect to claim 23, Yoon in view of Tominaga teach the aromatic heterocyclic derivative of claim 1, and the arylene group comprising 6 ring carbon atoms for L2 is a divalent residue of benzene, as pictured and discussed above.
With respect to claim 24, Yoon in view of Tominaga teach the aromatic heterocyclic derivative of claim 1, and ring A is represented by formula (1b), as discussed above.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2010/0012831 A1) as applied to claims 1-11, 13-21, and 23-38 above, and further in view of Hamada et al. (US 2007/0009762 A1).
With respect to claim 22, Kato teaches the organic electroluminescent device according to claim 19, however, Kato does not teach the hexaazatriphenylene compound of claim 22 in a layer adjacent to the hole transporting layer.
Hamada teaches an organic electroluminescent element with a longer lifetime. Hamada teaches this device has a light emitting layer and a hole transport layer, and adjacent to the hole transport layer is an intermediate layer which has a LUMO lower than that of the hole transport layer and the light emitting layer.
Hamada gives an example of the inventive intermediate layer compound in paragraph 0020, which is the hexaazatriphenylene derivative below.

    PNG
    media_image12.png
    223
    354
    media_image12.png
    Greyscale

Hamada teaches that when this material is used in an intermediate layer, it has a LUMO lower than the hole transport layer and light emitting layer, which allows the intermediate layer to trap electrons that have passed through the light emitting layer. By trapping electrons, there is a decrease in the number of electrons moving from the light emitting layer into the hole transport layer, and the lifetime of the electroluminescent device is increased (paragraph 0021).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the hexaazatriphenylene derivative of Hamada into a layer adjacent to the hole transport layer of Kato in order to trap excess electrons moving from the light emitting layer and increase the lifetime of the electroluminescent device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 9 of U.S. Patent No. 8,057,919 B2. The compounds in the 3, X4, X5, and X6 is N-R1. The claimed invention is a subspecies of the compounds in ‘919.
Claims 1-2, 4-5, and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,372,529 B2. The compounds in the ‘529 patent read on instant formulae 1-1-1b and 1-2-1b when at least one of X1 and X2 is N-R1 (‘529 claim 1), and formulae 4, 5, 8, and 9 (‘529 claim 2). The claimed invention is a subspecies of the compounds in ‘529.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/R.S./Examiner, Art Unit 1786